                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Justin Kelley, Austin Ferguson, Devon )
Herndon and Cody Pittman,             )               ORDER ADOPTING STIPULATION
                                      )               FOR DISMISSAL WITH PREJUDICE
               Plaintiffs,            )
                                      )
        vs.                           )
                                      )
Spartan Sands, LLC,                   )
                                      )               Case No. 1:18-cv-268
               Defendant.             )


       On August 21, 2019, the parties filed a Stipulation of Dismissal with Prejudice. The court

ADOPTS the parties’ stipulation (Doc No. 24). The above-captioned action is DISMISSED with

prejudice. All parties shall bear their own costs and fees.

       IT IS SO ORDERED.

       Dated this 26th day of November, 2019.


                                          /s/ Clare R. Hochhalter
                                          Clare R. Hochhalter, Magistrate Judge
                                          United States District Court
